Wells Fargo Bank, N.A., was not a party to the action resulting in the judgment from which it appeals. Moreover, it had no notice of the action. Accordingly, the Supreme Court was not *758authorized to issue a judgment against it (see Harris v Manhattan & Bronx Surface Tr. Operating Auth., 222 AD2d 488 [1995]; Nowinski v City of New York, 189 AD2d 674, 675 [1993]; Washington v Brookdale Hosp., 126 AD2d 719, 720 [1987]; Matter of Shleifman [Steinberg], 79 AD2d 587 [1980]).
In light of our determination, we need not address Wells Fargo Bank, N.A.’s remaining contentions. Rivera, J.E, Balkin, Leventhal and Hall, JJ., concur.